NOTE: This order is nonprecedential.

ﬂﬂniteh $tates QEnurt at Qppealﬁ
for the fennel Qﬁrmit

CRESENCIO FONTILLA,

Petitioner,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent.

2012-3013

Petition for review of the Merit Systems Protection
Board in case no. SF0831110050-I-1.

ON MOTION

ORDER

The Ofﬁce of Personnel Management moves for a 34-
day extension of time, until February 13, 2012, to ﬁle its
response brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

FONTILLA v. 0PM 2
FOR THE COURT

 3 1  Isl Jan Herbal}:
Date Jan Horbaly
Clerk

cc: Cresencio Fontilla
Antonia R. Scares, Esq.

FILED
32 1 US. COURT OF APPEALS FOR
THE FEDERAL CIRCUIT

JAN 3112012

JAN HUBBALY
CLERK